RESTRICTION REQUIREMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of Invention
Restriction to one of the following inventions is required under 35 U.S.C. § 121.

I. Claims 1-18, drawn to resin compositions and composites, classified in subclass C08L, group 9/06.

II. Claims 19 and 20, drawn to a refrigeration device, classified in subclass F25D, group 23/066.

The inventions are independent or distinct, each from the other, for the following reasons.
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct.  See MPEP § 806.05(j).  In the present case, the intermediate product of Group I is deemed to be useful in applications other than in the refrigeration device of Group II, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because the inventions listed in this Office Action are independent or distinct for the reasons given above and because there would be a serious search and/or examination burden if restriction were not required for the following reasons: Invention I would require a search in subclass C08L, group 9/06, together with a unique text search.  Invention II would not be searched as above, but would require a search in subclass F25D, group 23/066, together with a unique text search.
Applicant is advised that a complete reply to this requirement must include: (1) an election of an invention to be examined, even though the requirement may be traversed under 37 C.F.R. § 1.143; and (2) an identification of the claims encompassing the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 C.F.R. § 1.48(a) must be accompanied by an application data sheet in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 C.F.R. § 1.17(i).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767